IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60376
                        Conference Calendar




UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


JOHN FITZGERALD MERRILL,

                                          Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                   USDC No. 4:99-CR-104-1-D-B
                       - - - - - - - - - -
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent John Fitzgerald Merrill has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Merrill has filed a

response to counsel’s motion.   The record has not been adequately

developed for us to consider his ineffective-assistance-of-

counsel arguments on direct appeal.    See United States v. Haese,

162 F.3d 359, 363 (5th Cir. 1998).    Our independent review of the

brief, the record, and Merrill’s response discloses no

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-60376
                                -2-

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.